Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Response to amendment
	Applicant’s amendment/argument with respect to pending claims 1-12 in which claims 1 and 7 are in independent forms filed March 1, 2022 has been fully considered, but the nonstatutory double patenting rejection maintained in this action.  The Examiner would like to point out that this action is made final (See MPEP 706.07a).

Priority
Acknowledgment is made of applicant's claims benefit of continuation of Application No. 15/288,618 filed 10/07/2016 and now PAT 10,698,915 and continuation of Application No. 14/042,381 and now abandoned and Provisional Application No. 61/707.588 filed 9/28/2012.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based Electronic Terminal Disclaimer may be filled out completely online using web-screens. An Electronic Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of Patent No. 10,599,630. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1 and 11 are anticipated by claims 1 and 10 of Patent No. 10,585,885.  See chart below. 

Cross-reference claims table:
Instant Application (16/915,482) 
Patent No. 10,614,120
1. A method for improving wine consumption experience comprising: 








accessing a database containing wine profiles and song profiles, wherein each wine profile and song profile include attributes and descriptors having assigned attribute values and descriptor values, wherein the database 



comprises a tangible computer readable storage medium; 
presenting a user with a wine list containing wines having wine profiles in the accessed database; 
receiving user selections of a wine from the wine list; 




providing a software program stored on tangible computer readable media and a processor configured to execute that software program, 

the software program comprising instructions to implement a match analyzer configured to analyze wine and song attribute and descriptor values from the wine profiles and song profiles in the database and form wine-song pair database entries by implementing a comparison between wine descriptors and song descriptors in the song and wine profile entries, and selecting entries for potential wine-song pairs that have at least one common descriptor or at least one pair of descriptors previously determined to be related;

accessing the database and determining, using the match analyzer, one or more wine-song pairs for selected wine; each wine-song pair comprising a matched song and the selected wine from the wine-song pair database entries, wherein each wine-song pair has a match quality index value above the match quality index value of a wine matched to a random song, the match quality index determined based on the number of shared descriptors, attributes and values from the wine profile and song profile entries; 
ranking the determined one or more wine-song pairs based on the number of determined shared descriptors and attributes from the wine profile and song profile entries; 
delivering information on the one or more wine-song pairs to the user; and 
providing the user with an option to play one or more of the songs from the one or more wine-song pairs.  

2. The method of Claim 1, further comprising: receiving selections from the user of one or more wine-song pairs; and providing a sound system within listening distance of the user, and playing songs that are part of the selected wine-song pairs.  


3. The method of claim 1, wherein the wine list presented to the user as part of a menu.  


4. The method of claim 3, wherein the menu is a digital menu presented on an interactive device to the user, and wherein the user makes selections on the interactive device.  


5. The method of claim 4, wherein user selections are sent to the software program configured to execute the match analyzer, and wherein the match analyzer returns the ranked wine-song pairs to the user on the interactive device.  


6. The method of claim 1, further comprising: accessing a database containing wine profiles and song profiles; submitting a listing of wines and a listing of music to the database; and limiting the match analyzer to analyze wine and song attribute and descriptor values from wine profiles and song profiles in the database that match wines and songs included on submitting listing of wines and listing of music.  


7. A system for creating wine-music pairings to create enhanced enjoyment, the system comprising: a data server comprising a database comprising wine and song profiles included as database entries, wherein each profile comprises descriptors, attributes, descriptor values and attribute values to characterize a particular song or wine wherein at least some of the values are determined using regression techniques based on analysis of a sample set of values selected for one or more wines or songs, the data server comprising tangible computer readable storage media for storing the database, and a processor; 45 \\DC - 089110/000283 - 15212270 v2089110-000283CON2 a server comprising a tangible computer readable storage media and processor configured to execute a software program stored on the computer readable media, the software program configured to: access the database, analyze the stored descriptors, attributes, and values for the wine and song profiles in the database, and generate a list of wine-music pairings having a match quality index value above the match quality index value of a wine matched to a random song by implementing a comparison between wine descriptors, attributes, and values and song descriptors, attributes, and values in the song and wine profile entries, the match quality index determined based on the number of shared descriptors, attributes and values from the wine profile and song profile entries; a user device comprising a user interface and communication interface, wherein the user device is configured to: present a user with a list of a plurality of wines or songs having profiles in the database; receive user selections of one or more wines or songs; communicate user selections of one or more wines or songs to data server; receive, from the data server, one or more matched wine-music pairings pairs based on the user selections; and deliver information on the one or more matched wine-music pairings to the user device.  


8. The system of claim 7, wherein the user device is a mobile device.  


9. The system of claim 7, further comprising a sound system within listening distance of the user.  


10. The system of claim 7, wherein the user device is configured to receive user selections of one or more matched wine-song pairings from the user, and to communicate songs corresponding to the one or more matched wine-song pairings to the sound system.  


11. The system of claim 7, wherein the user device comprising a digital menu of selectable songs and wines.  


12. The system of claim 11, wherein the selectable wines presented on the digital menu include musical descriptors listed for one of the wines.


1. A method for improving wine consumption experience comprising: 
providing a database of values for descriptors and attributes of a plurality of wines and a plurality of songs, wherein at least some of the values are determined using regression techniques based on analysis of a sample set of values selected for one or more wines or songs; 

providing an interface for a user to modify the values stored in the database of values; 
generating a plurality of wine profiles and song profiles, each wine profile and each song profile including attributes and descriptors having assigned values taken from the database of values; 
storing the wine profiles and song profiles in a database on a data server; 
the database further comprising a plurality of wine-song pairs; the data server comprising tangible computer readable storage media for storing the database, and a processor for receiving, generating, and returning queries on data in the database; accessing a user interface to select a wine; the user interface supplied by a mobile device comprising a processor configured to execute a software program stored on tangible computer readable media; 

providing a software program stored on tangible computer readable media and a processor configured to execute that software program; 

the software program comprising instructions to implement a match analyzer configured to analyze wine and song attribute and descriptor values from the wine profiles and song profiles in the database and form wine-song pair database entries by implementing a comparison between wine descriptors and song descriptors in the song and wine profile entries, and selecting entries for potential wine-song pairs that have at least one common descriptor or at least one pair of descriptors previously determined to be related; 

accessing the database and determining, using the match analyzer, one or more wine-song pairs for that wine; 
each wine-song pair comprising a matched song and the selected wine from the wine-song pair database entries, wherein each wine-song pair has a match quality index value above the match quality index value of a wine matched to a random song, the match quality index determined based on the number of shared descriptors, attributes and values from the wine profile and song profile entries; 
ranking the determined one or more wine-song pairs based on the number of determined shared descriptors and attributes from the wine profile and song profile entries; and 
delivering information on the one or more wine-song pairs to the mobile device. 
    

2. The method of claim 1, comprising providing a server; the server comprising a software program stored on tangible computer readable media and a processor configured to execute that software program; the software program comprising instructions to generate a question wizard; the question wizard configured to send questions about the wine to the mobile device. 
    3. The method of claim 1, wherein the software program in the mobile device comprises instructions to execute an app caller; said app caller configured to receive the matched song, call an internet radio application, and instruct the internet radio application to play songs similar to the matched song. 
    4. The method of claim 1, comprising providing a server comprising tangible computer readable storage media and a processor; the storage media comprising a software program comprising instructions to execute an app caller; said app caller configured to receive the matched song, call an internet radio application, and instruct the internet radio application to play songs similar to the match song through a sound system within listening distance of a user of the mobile device. 
    5. The method of claim 1, wherein the software program in the mobile device comprises instructions to: instruct a camera attached to the mobile device to capture a picture of a label associated with the wine; determine an alphanumeric representation of the wine from a captured picture of the label; transfer the alphanumeric representation to a server configured to locate the wine in the database; search for musical selections determined by the match analyzer to pair with the particular wine; and transmit results related to the musical selections to the user interface. 
    6. The method of claim 1, wherein the software program in the mobile device comprises instructions to: determine a library of songs on the mobile device, and select a song from the library that has a measured match quality index with the selected wine above a predetermined value. 
    7. The method of claim 1, wherein the software program stored in the storage media of the mobile device comprises instructions to: determine a library of songs on the mobile device, and present one or more songs not in the library for purchase. 
    8. A method for improving wine consumption experience comprising: generating a plurality of song profiles, each comprising a song ID, descriptor, attribute, and value; and generating a plurality of wine profiles each comprising a wine ID, descriptor, attribute, and value, wherein at least some of the values of the plurality of song profiles or wine profiles are determined using regression techniques based on analysis of a sample set of values selected for one or more wines or songs; storing the song profiles and wine profiles as entries in a database on a data server, the data server comprising tangible computer readable storage media for storing the database, and a processor for receiving, generating, and returning queries on data in the database; providing an interface for a user to modify the values stored in the database; accessing a user interface to select a wine; the user interface supplied by a mobile device comprising a processor configured to execute a software program stored on tangible computer readable media in the mobile device; accessing the database to retrieve values for that wine; analyzing song profile values in the database; determining a song having a measured match quality index for that wine above a predetermined value, by implementing a comparison between wine descriptors, attributes, and values and song descriptors, attributes, and values in the song and wine profile entries, the match quality index determined based on the number of shared descriptors, attributes and values from the wine profile and song profile entries; selecting entries for potential wine-song pairs that have at least one common descriptor or at least one pair of descriptors previously determined to be related; generating one or more matched wine-song pairs and storing the one or more matched wine-song pairs; ranking the one or more matched wine-song pairs based on the number of determined shared descriptors and attributes from the wine profile and song profile entries; and delivering information on the one or more matched wine-song pairs to the mobile device. 
    9. The method of claim 8, wherein the software program in the mobile device comprises instructions to: determine a library of songs on the mobile device, instruct the data server to filter the database of song profiles to include only songs in the memory or storage media of the mobile device; and play a song based on the selected wine. 
    10. The method of claim 9, wherein the software program in the mobile device comprises a similarity engine configured to determine songs similar to the song based on the selected wine, wherein the similarity engine determines similar songs based on wine details including geographic region, grape varietal, and year. 
    11. The method of claim 10, wherein the software program in the mobile device comprises a song seller module configured to offer the similar songs for purchase through the software program of the mobile device. 
    12. The method of claim 8, wherein the software program comprises instructions to: direct an internet radio application to play songs similar to the matched song. 
    13. A system for creating wine-music pairings to create enhanced enjoyment, the system comprising: a data server comprising a database comprising wine and song profiles included as database entries, wherein each profile comprises descriptors, attributes, descriptor values and attribute values to characterize a particular song or wine wherein at least some of the values are determined using regression techniques based on analysis of a sample set of values selected for one or more wines or songs; the data server comprising tangible computer readable storage media for storing the database, and a processor; a mobile device comprising a tangible computer readable storage media and processor configured to execute the software program stored on the computer readable media, the software program comprising a user interface to allow the user to modify the values stored in the database of values and to select a wine; a server comprising a tangible computer readable storage media and processor configured to execute the software program stored on the computer readable media, the software program configured to: access the database, analyze the stored descriptors, attributes, and values for the selected wine, analyze descriptors, attributes and values for song profiles in the database, and generate a list of wine-music pairings having a match quality index value above the match quality index value of a wine matched to a random song by implementing a comparison between wine descriptors, attributes, and values and song descriptors, attributes, and values in the song and wine profile entries, the match quality index determined based on the number of shared descriptors, attributes and values from the wine profile and song profile entries; select entries for potential wine-song pairs that have at least one common descriptor or at least one pair of descriptors previously determined to be related; generate one or more matched wine-song pairs and store the one or more matched wine-song pairs; rank the one or more matched wine-song pairs based on the number of determined shared descriptors and attributes from the wine profile and song profile entries; and deliver information on the one or more matched wine-song pairs to the mobile device. 
    14. The system of claim 13, wherein the software program comprises: a wine analyzer configured to scour information from wine review websites; a wine profiler configured to store the scoured information into an associated wine profile; and a wine descriptor converter configured to convert wine descriptors into music descriptors. 
    15. The system of claim 13, comprising a commander module configured to direct a song profiler to generate and populate the song profiles using data from song review websites. 
    16. The system of claim 13, comprising a commander module configured to direct a song profiler to generate and populate the song profiles by directing a question wizard to solicit information from a user of the software program stored on the mobile device. 
    17. The system of claim 13, comprising a commander module configured to direct a wine profiler to: generate and populate wine profiles by directing a question wizard to solicit information from a user of the software program stored on the mobile device; and store the information in the database. 
    18. The method of claim 1, wherein the mobile device includes a menu comprising selectable songs and wines as part of the user interface, and wherein a user selects the selected wine from the menu, further comprising the mobile device transmitting an instruction to play the corresponding song in a restaurant setting. 




“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Response to Arguments 
Applicant submitted terminal disclaimer on 3/1/2022 which was disapproved by the Office on 3/4/2022 because, the person signed the terminal disclaimer is not applicant or attorney or agent of record. Contacted the applicant at (202) 637-5600 on March 9, 2022 and Mar 10, 2022 and left a message for Ms. Teresa A. Lavenue and Mr. Scott A. Hughes and informed them they require to submit another terminal disclaimer and a power attorney for the person which is signing the terminal disclaimer.  Therefore, nonstatutory double patenting rejection maintained in this action. 
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005. The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/F.K/Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157